Citation Nr: 0738959	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-34 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a nasal/sinus 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

The above matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO) issued in August 2002 which denied the veteran's 
claim for entitlement to service connection for a nasal/sinus 
disorder. 

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a Board hearing that was chaired by 
the undersigned at the RO in May 2005.  A transcript of that 
hearing has been associated with his claims folders.

In October 2005, the Board remanded this case to the agency 
of original jurisdiction (AOJ) for additional development.  
In a June 2006 decision, the Board again remanded the case 
for additional development.


FINDING OF FACT

A current nasal/sinus condition has not been shown to have 
had its onset during service or to be in any way causally 
related to service.


CONCLUSION OF LAW

The veteran's current nasal/sinus disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated June 2006, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also told him that he should 
send VA any additional evidence that would help substantiate 
his appeal.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The June 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the June 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Per the remand instructions, the veteran underwent VA 
examinations in November 2005, May 2007 and additional 
opinion was obtained in June 2007. 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In October 1969 the veteran presented with complaints of pain 
in his head.  He stated that he had no allergies.  No sinus 
disability or disease was reported in the service treatment 
records.

In February 2002 the veteran presented to the Little Rock, 
Arkansas VA Medical Center (VAMC).  X-rays revealed mild 
sphenoid sinusitis disease.  

The veteran presented to the VAMC in November 2003 with 
complaints of a sinus problem and inability to breath through 
his nose.  

At his May 2005 hearing, the veteran testified that he 
developed a sinus condition in service as a result of his 
inner ear and drainage.

In November 2005 the veteran underwent a VA examination.  He 
reported that he had a problem with nasal congestion since 
the early 1970's.  This was after his discharge from military 
duty and was on a nonseasonal basis.  The examiner noted that 
the veteran declined nasal sinus surgery and continued to 
have nasal congestion.  The examiner stated that the veteran 
appeared to have a deviated naval septum and paranasal x-rays 
were ordered.  The examiner concluded that he could not state 
whether there was at least a 50 percent chance that the 
veteran's nasal sinus disability was etiologically related to 
service.

X-rays in November 2005 revealed mild left maxillary 
sinusitis.

In September 2006 the veteran presented to the VAMC with 
typical symptoms of sinusitis.

In May 2007 the veteran underwent a VA examination.  The 
veteran reported that in the 1970's he developed difficulty 
with clearing his nose with associated sneezing or pain.  
Parasnasal x-rays were ordered and interpreted as normal.  
The diagnosis was recurrent postnasal discharge (collection 
of thick, clear mucus).  The examiner stated that there was a 
chance that the veteran's postnasal discharge could be 
related to the veteran's previous ear eustachian tube 
dysfunction, but he concluded that it was a less than 50 
percent possibility that the veteran's nasal sinus disability 
was etiologically related to his service.  The examiner also 
noted that the electronic service medical records, but not 
the veteran's claims file, were available for review at the 
time of the examination.

In June 2007, the examiner provided an addendum to the May 
2007 examination.  The examiner noted that he reviewed the 
veteran's service medical records and the claims folder.  The 
examiner also noted that the X-rays at the May 2007 
examination were normal and that there was "no evidence of a 
chronic sinusitis nor explanation for the current complaints 
of nasal congestion at this time related to the military that 
would, the examiner's mind provide for a disability."  The 
examiner stated that it was "not likely that any nasal 
congestion at this time, or at least less than 50 percent, is 
related to or etiologically related to the service time."  
The examiner concluded that the veteran's nasal complaints 
were not related to his service experience.

Analysis

Although the veteran's service medical records contain no 
reports of a nasal or sinus disability, the veteran in 
October 1969 presented with complaints of pain in his head.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports a finding that there was an 
in-service injury.

The remaining question is whether the current nasal/sinus 
disability is the result of an injury or disability while in 
service.  

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
contentions.  The May 2007 examination however, shows that no 
current nasal disability could be identified.  An earlier X-
ray was interpreted as suggesting mild left maxillary 
sinusitis, but no medical opinion links this finding to 
service.

The veteran's recent reports of a continuity of 
symptomatology must be weighed against the negative service 
medical records, the absence of any contemporaneous reports 
of sinus symptomatology in the decades after service, and the 
fact that all the medical opinions are against a link between 
a current disability and service.  As such, the weight of the 
evidence is against finding a link between the current 
disability and service.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a nasal/sinus 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


